Citation Nr: 1539719	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for venous insufficiency, bilateral lower extremities (LE).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

As a member of the Puerto Rico Army National Guard (PRARNG), the Veteran served on active duty from January 1991 to June 1991; February 2003 to June 2004, and April 2007 to June 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied the benefits sought on appeal.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's hypertension had its onset in active service.

2.  The evidence is at least in equipoise as to whether the Veteran's bilateral LE venous insufficiency had its onset in active service and whether it is causally connected to active service.

3.  The preponderance of the evidence of record shows that there is no currently diagnosed disease or disorder associated with the Veteran's hyperlipidemia.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2015).
2.  The requirements for entitlement to service connection for hyperlipidemia are not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  The requirements for entitlement to service connection for venous insufficiency, bilateral lower extremities, are met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision, the RO provided the Veteran with a January 2011 letter that contained time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  The Veteran has not asserted any error in the notice of any specific prejudice as a result of any claimed error.  Hence, the Board finds that the VCAA notice requirements were complied with.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient treatment records, and non-VA treatment records are in the claims file.  The Veteran does not assert that there are additional records to be obtained.  On his Substantive Appeal (VA Form 9), the Veteran asserted that he should be afforded another VA examination or medical review of the claims file in light of the private positive nexus opinion on the venous insufficiency claim that he submitted with his Form 9.  The Board's disposition of this matter in the decision below renders the matter moot.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the matter without prejudice to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Hypertension

The RO made a formal finding of unavailability of the service treatment records related to the Veteran's initial tour of active service from January 1991 to June 1991.  Service treatment records related to the Veteran's PRARNG membership in the interim prior to his next activation reflect that an elevated systolic blood pressure reading noted on a June 1996 Report of Medical Examination For Retention led to a five-day blood pressure check.  Following the multi-day blood pressure check, the finding of disqualification due to persistent systolic hypertension was lined through, and the Veteran was found physically fit for continued membership.  There are no other indications of high blood pressure prior to his subsequent tours of active service.  A June 2006 Report of Medical History reflects that the Veteran indicated a negative history for high blood pressure.  A March 2007 entry in the service treatment records notes that the Veteran's blood pressure was 130/80.  Neither a Report of Medical History nor Report of Medical Examination for the Veteran's separation from active service is of record.

The August 2011 VA general examination report reflects that the Veteran reported that his high blood pressure started during his deployment to Egypt in 2008, and he was placed on medication.  There is no confirmation of this in the service treatment records.  It is difficult to discern the dates the blood pressure readings because reference dates are included, but the Board finds that they are sufficiently clear to find as fact that hypertension is not recorded in the service treatment records until after the Veteran's last tour of active service-April 2009.

The RO requested a medical nexus review of the claims file to determine if the Veteran's hypertension is causally connected to active service.  The January 2012 medical nexus review report noted the isolated instances of elevated blood pressure readings, but that there was no confirmation of hypertension during the Veteran's last period of active service.  The examiner noted a January 2009 progress note in the Veteran's VA outpatient records that recorded hypertension; so, the examiner opined that the Veteran's hypertension had its onset within one year of the Veteran's active service.  The January 2012 rating decision, however, denied the claim, as the RO determined that the evidence of record did not show the hypertension to have manifested to at least a degree of 10 percent or more, as there was no evidence of diastolic pressure predominantly of 100 or more, or systolic pressure predominantly of 160 or more.  See 38 C.F.R. §§ 3.309(a), 4.104, Diagnostic Code 7101.

The Board agrees that the medical documentation of the history of the Veteran's hypertension is essentially non-existent until after he was placed on medication by VA.  This does not decide the issue, however, as there is the matter of the Veteran's reported lay history.  As noted earlier, the Veteran reported at the August 2011 examination that his high blood pressure was noted during a deployment to Egypt and medication started.  The Veteran's lay reports are competent evidence.  38 C.F.R. § 3.159(a)(2).  Further, the absence of contemporaneous medical documentation, alone, is not a sufficient basis for a negative finding.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);

The Board discerns nothing in the claims file that renders the Veteran's credibility suspect.  Hence, affording him the benefit of all doubt, especially in light of the absence of evidence of a physical examination in 2008 prior to his separation, the Board finds the Veteran's hypertension had its onset during his active service, and allows service connection on a direct basis.  38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303.  This finding renders moot, whether the hypertension manifested at least to a compensable degree within one year.  It also dispenses with the necessity of determining what weight, if any, should be accorded to the October 2012 private nexus opinion of Dr. V.

Venous Insufficiency

The state of the evidence is in essentially the same posture for the Veteran's venous insufficiency disability.  The medical nexus reviewer opined in the January 2012 medical review report that it was not at least as likely as not that the disorder had its onset in active service, as there was no record of complaints or treatment during active service.  Further, noting a private September 2009 Doppler, the examiner noted that the disorder was diagnosed more than one year after service.

The Board again finds the scales even, as a March 2011 entry in VA outpatient records notes that the Veteran reported his symptoms started in 2008 and that they became worse after he returned from Egypt.  The medical reviewer did not mention the Veteran's lay reports.  The August 2011 VA general examination report reflects the date of onset as 2009, when the Veteran reported that he experienced LE pain and noticed bilateral ankle hyperpigmentation and fatigability.

The October 2012 opinion of Dr. V does not note a report of an in-service onset date.  Nonetheless, Dr. V notes that the Veteran's legs had changes in coloration, and he presented with pain at the inguinal area with activities.  The Veteran did not
tolerate prolonged standing or sitting positions, and his pain increased with impact activities to the point that he needed to take oral medications for his pain.  Further, imaging studies revealed moderate to severe deep venous insufficiency and severe
superficial insufficiency at both legs.  Dr. V opined that it was at least as likely as not that the Veteran's condition was service connected due to his duties while in active service, where he had prolonged standing, and that periods of standing can cause venous stasis of the lower legs.

Dr. V's opinion is clearly based in part on the Veteran's reports of his history, but that does not render it less probative.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board finds that, at a minimum, Dr. V's opinion places the state of the evidence in equipoise.  Thus, the Veteran receives the benefit of the doubt.  38 C.F.R. § 3.102.

Hyperlipidemia (High Cholesterol)

The medical evidence of record shows the Veteran to have hyperlipidemia, but there is no evidence of a currently diagnosed disorder associated with that laboratory finding.  The August 2011 general examination report reflects that a chest X-ray was normal.  The examiner did not diagnose a disorder or disease that may be associated with the hyperlipidemia.

Part of a viable claim is that a currently diagnosed disease or disorder must exist presently, or existed at the time of the filing of a claim, or at any time during the adjudication of the claim.  See  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of medical evidence of a currently diagnosed disorder related to the hyperlipidemia, there is no disease or injury for which service connection may be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted absent a current disability).  Thus, the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for venous insufficiency, bilateral LE is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


